DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, and 13-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Oh (U.S. 20100096510).
In re Claims 1 and 5, Oh teaches a bracket (10,34) with a body (12,14,16) defining a shoulder(20); a strap (32) having first (50) and second ends(42), the first end (50) being secured to the body; and a bolt (36) which attaches the second end (42) to the body.  (Figures 1-15)  
The body (12,14,16) has multiple bolts (36) protruding from it as is shown n Figure (14).  One bolt protrudes from the bottom plate (12) as can be seen if Figures (12 and 14).  
The limitations “tor connect a rail to an elongate structural element”, “to attach to the elongate structural element”, “for supporting the rail thereon”, “to wrap around the rail”, “to attach the second end to the body and also to fix the location of the body relative to the elongate structural element” , and “to engage with a corresponding aperture of the elongate structural element, when the bracket is connected to the rail” are functional limitations directed to the intended use of the product and are afforded only limited weight in a product claim.  Furthermore the preamble is directed just the 
In re Claim 2, Oh teaches that the bolt (36) is capable of adjusting a distance between the first end and the second end to adjustably apply tension to the strap by turning the bolt itself.  (Figures 1-15, paragraph 44)
In re Claims 3 and 4, Oh teaches bolt aperture (43) that that extends through the second end (42).   An aperture (24) in the body is shown in Figures 10 and 11 and is also capable of receiving bolts (36).  The second end is capable of engaging the body  proximate the bolt hole by a bolt through that bolt hole.  An aperture is an opening or gap.  Aperture/slots are shown cut into the first end (50) to form edges (58,60) and are also capable of the intended use of receiving a bolt therethrough.  
In re Claims 6 and 9, Oh teaches that strap (32) is a sheet like metal material.  .  (Figures 1-15, Claim 1)
In re Claims 10, Oh teaches when the second end (42) is attached to the body by the bolt, the strap defines a rail aperture.  Figure 7 shows pipe (P) within this aperture.
In re Claims 13-17, Oh teaches the body comprises a plate (12) with two arm members (14,16) formed integral with the plate and extending outwardly therefrom defining shoulders.  The arm member has a surface (20) for abutment with the rail. 
In re Claims 19-20, the body (12,14,16) has multiple bolts (36) protruding from it as is shown n Figure (14).  One bolt protrudes from the bottom plate (12) as can be seen if Figures (12 and 14).  The limitation “being receivable into another aperture of the elongate structural element for attachment” is functional language directed to the intended use of the product and is afforded only limited weight in a product claim.  Furthermore the preamble is directed just the bracket.  Furthermore, the elongate structural element has not been positively claimed in the elected claims.  The bolt is  capable performing the functional limitation.  The bolt (36) has a narrow shaft and a enlarged head/end portion.  The narrow shaft is a first part that extends from plate (12 while the second part/wider head, is at the end of the shaft. The overhanging lip of the bolt head does define a recess between the head and shaft that is capable of the intended use of receiving a portion of an elongated structural end portion.  Again the elongate structural element has not been positively claimed in the elected claims and is therefore not afforded patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8, 11-12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. 20100096510).
In re Claims 7 and 8, Oh has been previously discussed but does not specifically teach that the sheet like material of the strap has a thickness from 0.05-0.5 mm or 0.125-0.33 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a strap with thicknesses in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Straps of these thickness would be readily malleable enough to readily wrap around and clamp a beam or pipe.
In re Claims 11 and 12, Figures 1-15 of Oh show that the strap is flexible enough to conform to the shape of the Pipe (P) where it contacts it.  A smaller size pipe would allow the strap to be tightened down more around the pipe, further conforming to the circular shaped profile of the pipe/rail even further.  Such a smaller pipe would be obvious since changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  A smaller pipe would be useful for tight spaces or for where pipe capacity is limited to small flows.
In re Claim 22, Oh has been previously discussed but does not specifically teach that the protrusion/bolt (36) shown in Figure 14 is integral with the body of the bracket.  .

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. The applicant argues that the walls 12,14, and 16 are not a body.  The examiner notes that the structure they form meets the positively claimed requirements of a body.  The applicant further argues that the faster 36 does not constitute a protrusion.  The claim requires that the protrusion be capable of engaging a corresponding aperture of the elongate structural element.  As has been stated, theat element is not a positively claimed feature of the claim and the the protrusion need only be capable of engaging it.  The examiner notes that the second bolt/protrusion shown on the underside of element (10) of Figure 14 does pass through a strap where a hole has been indicated.  This other strap could be considered and elongate structural element.  However, as was stated, this element has not been positively claimed so it is afforded little weight.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633